Citation Nr: 1725899	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-31 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio, which declined to reopen a previously denied claim of service connection for diabetes mellitus, including as secondary to herbicides exposure. 

This matter was previously before the Board in May 2016, where the Board reopened the Veteran's claim of service connection for diabetes mellitus, and remanded the claim to the RO for adjudication on the merits. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he was exposed to herbicides, to include Agent Orange, during service.

VA regulations provide that certain diseases associated with exposure to herbicide agents, including diabetes mellitus, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  See 38 C.F.R. § 3.309 (e) (2016).  The Board notes that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv). 

The Veteran's service personnel records show that he served in Korea from June 1969 to February 1970, and that from October 1969 to February 1970 the Veteran was assigned to Company A, U.S. STRATCOM Long Lines Battalion North (STRATCOM) as a light vehicle driver.  The Veteran's unit is not among those listed by the DOD as definitely stationed along the DMZ in or near an area in which herbicides are known to have been applied during that period.  However, the Veteran reported that while he was assigned to STRATCOM, he was responsible for driving personnel to various sites in the northern part of South Korea, including locations at the DMZ.  The Veteran also stated that he pulled guard duty at a site on the DMZ.  

The Board observes that there is no indication in the record that there has been an attempt to obtain the Veteran's complete personnel records or to verify the Veteran's alleged exposure to herbicides while serving at STRATCOM in Korea with the U.S. Army and Joint Services Records Research Center (JSRRC).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department organization, to obtain the Veteran's entire Official Military Personnel File (OMPF), including all records of his assignments, whether permanent or temporary duty stations; all travel orders; pay stubs that reflect special pay status, travel vouchers, dislocation allowance and all TDY orders from June 1969 to February 1970 to attempt to verify the Veteran's contentions of driving personnel to locations along the DMZ from approximately October 1969 to February 1970, and performing guard duty at a site on the DMZ during that time period.  
2.  Thereafter, request that the U.S. Army and Joint Services Records Research Center (JSRRC), or other official source, investigate and attempt to verify the Veteran's alleged exposure to herbicides during his service in Korea (breaking the requests into multiple periods as required by JSRRC policy).  If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




